DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed May 6, 2022.  Claims 1, 3, 4, 6, 8, and 9 are pending, with claims 9 and 10 remaining withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets for a concentration gradient “in a region from the surface to…”, however it is unclear to which surface applicants intend to reference.  The claim defines a plated steel wire and therefore posses more than one surface, specifically a surface defined by the outside of the steel wire, and a surface defined by the outside of the plating. For the purpose of examination “the surface” will be understood to refer to the outside surface of the plating.
Claims 3, 4, and 6 are rejected as depending from claim 1 as rejected above, but are not otherwise in-and-of themselves found to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plasky et al. (GB 2 076 320 A).
Regarding applicants’ claims 1 and 3, Plasky et al. disclose a steel wire for use in the reinforcement of rubber articles such as tires where the steel wire is plated with a thin layer of brass.  In an example (example III) a steel wire is covered with a layer of copper, a layer of cobalt, and a layer of zinc, and subsequently subjected to a thermal diffusion treatment (page 1 lines 5-15, and example III - page 3 lines 7-12).
Plasky et al. disclose a cobalt concentration gradient in the brass coating to a depth of about 500Å which contains 50% by weight cobalt and substantially no cobalt at a depth greater than about 500Å, the total weight of cobalt in the coating being 0.05 to 5 weight % (page 2 lines 6-20, see also the figure of Plasky et al.).
The wire of example III utilizes a wire having a diameter of 1.25mm (see Example I) and has a total coating thickness of 1.48µm, the plated wire being drawn to a final wire diameter of 0.25mm (page 3 lines 6-12).  Given an approximate reduction ratio of 5 as a result of the drawing process the coating would have a final thickness of ~300µm, making the ¼ depth about 75 µm.  Because substantially all of the cobalt is present in a depth to about 500 Å (0.05 µm), the elemental profile cobalt in the coating of Plasky et al. clearly satisfies the presently claimed requirement of 40% or more in a ¼ thickness surface portion and 20% or more in a ½ plating thickness region.
While the plating order claimed is a product buy process limitation it is satisfied where Plasky et al. disclose plating in the order claimed (page 3, Example III).
Regarding applicants’ claim 4, the relative proportions of Cu, Zn, and Co result in an alloy comprised of (in volume percent) approximately 60.8% copper, 32.4% zinc, and 6.8% cobalt.  When converted to weight percent, the coating of Example III, has a cobalt content of approximately 7 wt.% which falls within the presently claimed range of 0.5 to 20 wt.%.
Regarding applicants’ claim 6, the 1.25mm diameter wire having a coating of 1.48µm (total thickness ~1.25mm) is drawn to a wire diameter of .25mm resulting in a reduction ratio of approximately 5.  Where the diameter of the wire and coating are reduced by 5, the diameter of the steel wire after drawing would be approximately 0.25mm and the coating thickness would be approximately 0.30µm, both values respectively falling within applicants’ claimed ranges of 0.1 to 0.4mm and 0.1 to 0.4µm.



Response to Arguments
	Applicants’ arguments filed May 6, 2022 have been considered and have been found to be persuasive.  The rejections over Buytaert et al. have been withdrawn.  Following further search and consideration new grounds of rejections have been deemed appropriate and have been set forth above.  Given entry of new grounds of rejection this action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784